                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

MICHAEL CAMAJ,

       Plaintiff,                                     Case No. 19-cv-10179
                                                      Hon. Matthew F. Leitman
v.

MAKOWER ABBATE GUERRA
WEGNER VOLLMER, PLLC,

      Defendant.
_______________________________________________________________________/

                                     JUDGMENT

       In accordance with the Opinion and Order Granting Defendant’s Motion to Dismiss

dated November 14, 2019,

       IT IS ORDERED AND ADJUDGED that judgment is entered in favor of Defendant

and against Plaintiff. This Judgment is on the merits with respect to Plaintiff’s claims

under the Fair Debt Collection Practices Act and is not on the merits with respect to

Plaintiff’s state-law claims.

                                               DAVID J. WEAVER
                                               CLERK OF COURT
                                        By:    s/Holly A. Monda
                                               Deputy Clerk
Approved:

s/Matthew F. Leitman
MATTHEW F. LEITMAN
United States District Judge


Dated: November 14, 2019
Flint, Michigan
